DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  in line 4 it appears to have a typographical error.  The word “off” should be replaces by - - of - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al.
Peterson et al. (US Patent No. 6,185,047 B1) discloses:
Regarding claim 1, a lighting device (Figure 2D, element 112) comprising: a light source device (i.e. lamp; column 4, line 12); and a reflective component (element 140 illustrated in Figures 2D and 3A) that reflects an illumination light (element 116 illustrated in Figures 2D and 3A) incident from the light source device (Figure 2D, element 112) off a reflecting surface (element 130 illustrated in Figure 2D and 3A) of the reflective component (element 140 illustrated in Figures 2D and 3A) at incident angle α (i.e. the angle of element 116 in Figure 3A is 98° from the Y-axis) and emits the illumination light reflected toward a display element (i.e. DMD) at exit angle [Symbol font/0x62] (i.e. the angle of the reflected light beam is tilted 24° from the normal of the horizontal plane; column 2, lines 56-58), wherein the reflecting surface (element 130 illustrated in Figure 2D and 3A) of the reflective component (element 140 illustrated in Figures 2D and 3A) is rotated with respect to two axes orthogonal to each other (i.e. X-axis and Z-axis; column 5, lines 59-63), and wherein 20° [Symbol font/0xA3] |α-[Symbol font/0x62]| [Symbol font/0xA3] 60° is satisfied i) on a front surface of the display element (i.e. DMD).
Regarding claim 2, the reflective component (element 140 illustrated in Figures 2D and 3A) is a first prism (Figure 3A, element 142) using internal reflection (column 5, lines 38-41).
Regarding claim 3, the reflective component (element 140 [i.e. prism assembly] illustrated in Figures 2D and 3A) is a total reflection mirror (column 2, lines 41-44).
Regarding claim 4, the two axes orthogonal to each other (Figure 3A, X-axis and Z-axis) include a first axis (Figure 3A, Z-axis) and a second axis (Figure 3A, X-axis), and wherein, assuming an axis orthogonal to the first axis (Figure 3A, Z-axis) and to the second axis (Figure 3A, X-axis) is a third axis (Figure 3A, Y-axis), the reflecting surface (Figure 3A, element 148) of the reflective component (Figure 3A, element 140) is a plane in which a plane parallel with a plane containing the first axis (Figure 3A, Z-axis) and the third axis (Figure 3A, Y-axis) is rotated with respect to the first axis (Figure 3A, Z-axis) and to the second axis (Figure 3A, X-axis) by respective given angles (i.e. angles corresponding to the deviation of elements 116i, 116r and 116o
Regarding claim 5, the two axes orthogonal to each other (Figure 3A, X-axis and Z-axis) include a first axis (Figure 3A, Z-axis) and a second axis (Figure 3A, X-axis), wherein, assuming an axis orthogonal to the first axis (Figure 3A, Z-axis) and to the second axis (Figure 3A, X-axis) is a third axis (Figure 3A, Y-axis), the reflecting surface (Figure 3A, element 148) of the reflective component (Figure 3A, element 140) is a plane in which a plane parallel with a plane containing the first axis (Figure 3A, Z-axis) and the third axis (Figure 3A, Y-axis) is rotated with respect to the first axis (Figure 3A, Z-axis) and to the second axis (Figure 3A, X-axis) by respective given angles (i.e. angles corresponding to the deviation of elements 116i, 116r and 116o in Figure 3A), wherein an exit surface (Figure 3A, element 170) of the reflective component (Figure 3A, element 140) from which the illumination light is emitted is parallel with a plane containing the first axis (Figure 3A, Z-axis) and the second axis (Figure 3A, X-axis), and wherein an incident surface (Figure 3A, element 148) of the reflective component (Figure 3A, element 140) that the illumination light Figure 3A, element 116) enters is a plane in which a plane parallel with a plane containing the first axis (Figure 3A, Z-axis) and the third axis (Figure 3A, Y-axis) is rotated with respect to the first axis (Figure 3A, Z-axis) by a given angle (i.e. angles corresponding to the deviation of elements 116i in Figure 3A).
Regarding claim 6, a projection display apparatus (Figure 2D, element 112) comprising: the lighting device (Figure 2D, element 112); and the 
Regarding claim 7, the light modulation element (i.e. spatial light modulator) is a digital micro mirror (i.e. DMD; element 130) that reflects the illumination light off a mirror forming respective pixels (column 4, lines 58-65).
Regarding claim 8, a second prism (Figure 2D, element 144) disposed between the reflective component (Figure 2D, element 142) and the display element (Figure 2D, element 130), wherein the light modulation element (i.e. spatial light modulator; column 4, line 59) includes a plurality of light modulation element parts (i.e. micromechanical mirrors; column 4, lines 60-61) each corresponding to a corresponding one of a plurality of given wavelengths (i.e. red, green and blue images; column 4, lines 34-37), and wherein the second prism (Figure 2D, element 144) separates the illumination light from the reflective component (Figure 2D, element 142) to illumination lights of the plurality of given wavelengths (i.e. red, green and blue images) and emits the illumination lights (Figure 2D, element 162) to a corresponding one of the plurality of light modulation element parts (i.e. micromechanical mirrors; column 4, lines 60-61).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sawai et al. (US Pub. No. 2019/0011813 A1) discloses an optical unit, illumination light is directed to a plurality of digital micromirror devices that produce projection light by modulating the illumination light on an image display surface according to an image signal. The optical unit emits the projection light produced by the digital micromirror devices. The optical unit includes: a reflector having an illumination light reflecting face on which the illumination light is reflected; and a prism unit composed of a plurality of first prisms. The reflected illumination light enters the prism unit via a first face of a most emergence-side first prism among the first prisms and the projection light exits via the first face.
Chen et al. (US Pub. No. 2008/0084545 A1) teaches a light processing structure for a digital light processing (DLP) projection device is disclosed. The DLP projection device comprises a plurality of digital micro-mirror devices (DMDs). The optical processing structure comprises a color separation mechanism, a reflecting mechanism and a color combination mechanism, wherein the color separation mechanism utilizes dichroic mirror(s) and a color wheel for splitting light beams into individual colors. The reflecting mechanism includes a plurality of TIR prisms corresponding to the DMDs, respectively. The color combination mechanism utilizes a color-combining prism assembly in which two triangular prisms are assembled with each other. The mentioned mechanism uses a shorter back focal length for the projection lens, thereby reducing the light processing structure and enhancing product quality.

Shimizu (US Pub. No. 2002/0180934 A1) discloses a projector device that can be reduced in thickness by using a total internal reflection (TIR) prism wherein the angle formed between a line of projection of the normal vector of the total reflection plane on the surface of a digital micromirror device (DMD) and the long or short side of the DMD is set to be smaller than 45°. The TIR prism has a total reflection plane for totally reflecting illuminating light brought to incidence by an illuminating optical system to guide it to the DMD and totally transmit light optically modulated by the DMD to guide it to a projecting optical system, and this total reflection plane is so arranged relative to the DMD that the angle formed between a line of projection of its normal vector on the surface of the DMD and the long side of the DMD form an angle smaller than 45°. An incidence plane on which the illuminating light is brought to incidence by the illuminating optical system is so formed that the illuminating light brought to incidence vertically on 
Heemstra (US Patent No. 6,421,507 B1) teaches a screen having a dotted structure of apertures in a black matrix and electroluminescent material in the apertures is produced on a panel for a color display device. A photosensitive material on the panel is exposed to light emitted by a point source. The light is passed through a segmented lens and a mask. The segmented lens has an array of facets with boundaries between them. At least two of the facets have respective top surfaces inclined at mutually different angles. Each facet of the array of facets is provided with a light-refracting means having a base surface coinciding with its top surface and at least a first and a second light-refracting surface disposed at predetermined angles with respect to the base surface, thereby creating a number of virtual light sources corresponding to the number of light-refracting surfaces. Simultaneously with the exposure of the photosensitive material, the relative position between the segmented lens and the panel is changed in a direction oblique to the boundaries of the facets. The extent and direction of changing the relative position our such that, in moving from one extreme position to another extreme position, an image of a first facet on the panel occupies substantially an extreme position previously occupied by an image of a second facet obliquely adjacent to the first facet.
Sawai et al. (US Pub. No. 2019/0258145 A1) shows an optical unit that directs illumination light to a plurality of digital micromirror devices that produce projection light by modulating the illumination light on an image display surface according to an image 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
10/20/2021